Clarke, J. (dissenting):.
I dissent. A precept was duly issued iii this case. The answering affidavit of the superintendent of buildings alleges that “ The Superintendent of Buildings thereupon, pursuant to the aforesaid sections of the Building Code and said precepts, directed one Bart Dunn, a contractor, to employ such labor and assistance and furnish such materials as were necessary for the making of the premises safe, as commanded by said precepts, * * and to take down and remove the dangerous portions of said building and wall; that said Bart Dunn thereupon, on June 25, 1907, and July 1, 1907, and between said- dates, furnished labor 'and materials to the value: of $1,402.12, for the purpose of. making said premises safe, as commanded by said precepts, * * * and in the taking down and removing of the dangerous portions of said buildings and party wall.”
It seems to me that an issue of fact is raised as to whether the work charged for, or any of it, was done in accordance with the precepts theretofore issued, which should not be determined upon motion to vacate the lis pendens, but should be determined upon the return of the precept. I agree that no lien attaches for work directed by the superintendent of buildings not required by nor in conformity with the precept, but as it is affirmatively alleged that work was done in accordance therewith, I think the order appealed from should be reversed and the motion denied.
Order affirmed, with ten dollars costs and disbursements.